United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3639
                                    ___________

David Anthony Stebbins,                  *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Reliable Heat & Air, LLC;                *
Randal Richardson,                       * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: July 20, 2012
                                 Filed: July 24, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      David Stebbins appeals the district court’s1 adverse grant of summary judgment
on his disability-discrimination claim and related hostile-work-environment claim,
and the district court’s denial of his “motion to confirm arbitration award.” Upon
careful de novo review, see Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d
507, 514 (8th Cir. 2011), we conclude that the grant of summary judgment was
proper, for the reasons stated by the district court. We also conclude that the district

      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
court properly denied Stebbins’s “motion to confirm arbitration award,” as that
motion was meritless.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                      -2-